DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

With regard to claim 13, please cancel claim 13.  Claim 13 is being cancelled due to it not further limiting the claims from which it depends; particularly, claim 1 recites similar limitations as recited in claim 13.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

REJOINDER
Claim 1-9, 10, 15-19 are allowable.  Claims 12 and 14, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between invention embodiments 1-4, as set forth in the Office action mailed on 12/4/2019, is hereby withdrawn and claims 12 and 14 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S REASON FOR ALLOWANCE
Claims 1-9, 10, 12, 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Allowable subject matter has been indicated because the closest prior art references of record, Choi et al. (US PGPub 2012/0049206) and Nakamura (US PGPub 2012/0228603), either alone or in combination, fails to teach or fairly suggest the feature:
“a first partition wall disposed on the first substrate; and 
a second partition wall disposed on the second substrate, 
wherein the first partition wall has an upper portion and a lower portion, 
wherein the second partition wall has an upper portion disposed to face the upper portion of the first partition wall and a lower portion provided on a side of the second substrate, 
wherein the first partition wall and the second partition wall are disposed to face each other with the filling layer therebetween, and 
wherein the first partition wall has a reverse tapered structure in which a width of the upper portion of the first partition wall is wider than a width of the lower portion of the first partition wall provided on a side of the first substrate.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822